      Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 1 of 77
                 E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




                    IN THE IOWA DISTRICT COURT FOR POLK COUNTY


MOHAVE GC, LLC; CORRAL FIVE, LLC,                             Case No. __________________
d/b/a GOLDEN CORRAL; CORRAL FOUR,
LLC, d/b/a GOLDEN CORRAL; CORRAL
THREE, LLC, d/b/a GOLDEN CORRAL;
CORRAL ONE, LLC, d/b/a GOLDEN
CORRAL,

               Plaintiffs
v.

DEPOSITORS INSURANCE COMPANY,                                   PETITION AND JURY DEMAND
ALLIED INSURANCE CO. OF AMERICA and
NATIONWIDE MUTUAL INSURANCE
COMPANY,

               Defendants.



          COME NOW the Plaintiffs, and for their Petition at Law and Jury Demand state as follows:

                                  PARTIES AND JURISDICTION

          1.     This Petition is for a civil action in which Plaintiffs seek declaratory relief regarding

the coverage provided under Plaintiffs’ insurance policies and seek to recover damages for breach

of contract and bad faith caused by the Defendants’ denial of business interruption insurance

claims.

          2.     Plaintiff, Corral One, LLC, d/b/a Golden Corral, is a California limited liability

company located at 2050 Diamond Blvd., Concord, California.

          3.     At all material times hereto Plaintiff, Corral One, LLC was insured by Nationwide

Mutual Insurance Company, Policy No. ACP CPP 3019082773. A copy of the cover page of the

policy for Corral One is attached hereto as Exhibit A.




                    Defendants' Notice of Removal - Exhibit A
      Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 2 of 77
               E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




       4.      Plaintiff, Corral Three, LLC, d/b/a Golden Corral, is an Illinois limited liability

company located at 1591 South Randall Rd., Algonquin, Illinois.

       5.       At all material times hereto, Plaintiff, Corral Three, LLC was insured by Allied

Insurance Company of America, Policy No. ACP BPFL3028304861. A copy of the cover page of

the policy for Corral Three is attached hereto as Exhibit B.

       6.      Plaintiff, Corral Four, LLC, d/b/a Golden Corral, is a Kansas limited liability

company located at 13440 S. Blackbob Rd., Olathe, Kansas.

       7.      At all material times hereto Plaintiff, Corral Four, LLC was insured by Depositors

Insurance Company, Policy No. ACP BPFD 3028582869. A copy of the cover page of the policy

for Corral Four is attached hereto as Exhibit C.

       8.      Plaintiff, Corral Five, LLC, d/b/a Golden Corral, is an Arizona limited liability

company located at 590 E. 16th Street, Yuma, Arizona.

       9.      At all material times hereto Plaintiff, Corral Five, LLC was insured by Allied

Insurance Company of America, Policy Po. ACP BPFL 3028582916. A copy of the cover page

of the policy for Corral Five is attached hereto as Exhibit D.

       10.     Plaintiff, Mohave GC, LLC, d/b/a Golden Corral, is an Arizona limited liability

company located at 3580 N. Stockton Hill Rd., Kingman, Arizona.

       11.     At all material times hereto Plaintiff, Mohave GC, LLC was insured by Allied

Insurance Company of America, Policy No. ACP BPFL 3038007165. A copy of the cover page

of the policy for Mohave GC, LLC is attached hereto as Exhibit E.

       12.     Upon information and belief, each of the insurance companies who have issued the

policy coverages at issue in this matter are located and authorized to transact business in Des




                                                   2


                   Defendants' Notice of Removal - Exhibit A
       Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 3 of 77
                E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




Moines, Polk County, Iowa. Each Defendant insurance company represents their address to be

1100 Locust Street, Dept. 1100, Des Moines, IA 50391-2000. See Exhibits A, B, C, D and E.

        13.     Upon information and belief, each of the Defendants are companies authorized to

sell property/casualty insurance in Iowa, to include business owner coverages, under the

Nationwide umbrella

        14.     Each Defendant is a subsidiary company collectively owned by Nationwide Mutual

Insurance Company or Nationwide Corp. GRP.

        15.     Each of the insurance policies issued to Plaintiffs are identical in form, provisions,

and are policies based upon copyrighted material of Insurance Services Offices, Inc. which have

been utilized by each Defendant with the permission of Insurance Services Offices, Inc.

        16.     There is a commonality of facts of each Plaintiff’s claims, in addition to a

commonality of Defendants who were doing business in Iowa and issuing identical insurance

policies to Plaintiffs.

        17.     Likewise, each of the LLCs are owned by Limited Liability Investors that include

Julio Hossein, Hamideh Manshadi, Rey Vasquez, and Sean Kelly.

        18.     Defendants are properly joined together in this action and in this venue as

Depositors Insurance Company is domiciled in Iowa, they sold identical policies, and conducted

their operations, including review and declination of coverage, out of Polk County, Iowa.

        19.     That pursuant to Iowa Code § 617.3, foreign corporations contracting with residents

of Iowa such as issuing insurance policies are deemed as doing business in Iowa.

        20.     The damages giving rise to this Petition are sufficient to meet the jurisdictional

requirements for the amount in controversy.

        21.     Jurisdiction is conferred upon this Court, pursuant to Iowa Code §602.6101.



                                                  3


                    Defendants' Notice of Removal - Exhibit A
      Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 4 of 77
                E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




          22.   Venue is conferred pursuant to Iowa Code §616.18.

          DEFENDANTS’ BUSINESSOWNERS SPECIAL PROPERTY COVERAGE

          23.   In order to protect the businesses from the devastating consequences of suspending

their operations, Plaintiffs each purchased the policies described herein, which include business

interruption and loss of income coverage.

          24.   Each of the policies in question are Businessowners Special Property Coverage

forms providing for coverage that would pay for direct physical loss of or damage to the premises

described in the Declarations.

          25.   The policies are “all-risk” policies in which covered causes of loss include direct

physical loss unless otherwise excluded or limited by the policies.

          26.   The policies further provide that Defendants will pay for the actual loss of business

income sustained due to the necessary suspension of operations during the period of restoration.

The suspension must be caused by “direct physical loss of or damage to the covered property at

the described premises.”

          27.   The provisions and exclusions in the policies are not the product of discussions or

negotiations between Defendants and the Plaintiffs. Rather, the provisions in the all-risk policy

consist of standardized language and terms that have been developed by the insurance industry

through its trade association, the ISO, and are used industry and nationwide.

          28.   The policies do not define the phrase “direct physical loss of or damage to….”,

nor do they define “direct”, “physical”, “loss”, or “damage” individually.

          29.   The use of the disjunctive “or” in the phrase “direct physical loss of or damage

to” means that coverage is triggered if either a physical loss of property or damage to property

occurs.



                                                  4


                   Defendants' Notice of Removal - Exhibit A
      Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 5 of 77
                E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




       30.     The Policies’ use of the disjunctive “or” between the terms “physical loss” and

“damage” necessarily means that either a “loss” or “damage” is required, and that “loss” is

distinct from “damage.”

       31.     The Policies do not state or otherwise define “loss” to require an actual alteration

of property.

       32.     The Defendants knowingly used a disjunctive phrase in defining covered losses,

causing a significant ambiguity in the policies due to their own failure to follow basic grammar

and semantic principles of the English language.

     GOVERNMENT MANDATED CLOSURE OF PLAINTIFFS’ RESTAURANTS

       33.     Golden Corral considers itself “America’s #1 All You Can Eat Buffet” and is

known for its endless offerings for breakfast, lunch, and dinner, featuring home-style menus and a

family-friendly dining experience.

       34.     By way of example, prior to March 2020, Corral Three’s location was filled with

guests strolling through one of their three food bars—filling up on salad at one, sirloin steaks at

another, and rolls and sweets at the third. At Golden Corral, guests could choose from hundreds of

different hot entrees, sides, soups, pizzas, and desserts.

       35.     Prior to March 2020, Corral Three’s location alone could hold approximately 400

guests who could sit at one of the restaurant’s many tables and go to the buffet lines for as many

helpings as they wanted, whenever they wanted.

       36.     In March 2020, between March 16 and March 19, the Governors of California,

Arizona, Illinois, and Kansas each entered Proclamations and Orders mandating the closure of

dine-in restaurants, thereby resulting in the necessary suspension of Plaintiffs’ operations and a

substantial loss of business income.



                                                  5


                   Defendants' Notice of Removal - Exhibit A
       Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 6 of 77
                E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




        37.     Likewise, county and local officials within the counties and cities in which

Plaintiffs operate their business issued executive orders restricting operations.

        38.     As a direct result of the Governors’ Proclamations and Orders entered in each state,

the Plaintiffs’ restaurants at each location were rendered physically nonfunctional as restaurants

and buffets.

        39.     In mid-March 2020, with their dining room and buffet spaces rendered physically

nonfunctional for their intended purpose, the Plaintiffs closed their operations and then opened

their restaurants for the limited function of providing takeout and delivery service shortly

thereafter.

        40.     Even as the restaurants began to reopen for on-premises dining, the restrictive

Reopening Orders left the restaurants physically impaired and required them to make many

detrimental physical alterations to their premises.

        41.     The Shutdown and restrictive Reopening Orders’ spatial restrictions required

restaurants to, among other things, physically separate tables, rearrange and remove furniture and

equipment, and erect new physical structures.

        42.     For example, many restaurants installed stanchion barriers around buffets to restrict

access, eliminated self-serve soft-serve ice cream stations, and removed hundreds of chairs and

tables from service, either by placing chairs upside down on tables or stacking them in a former

event space rendered nonfunctional for their intended purpose by the restrictive Reopening Orders.

        43.     The restaurants also installed plexiglass barriers at their locations in front of cashier

stations at the front of the restaurants.

        44.     Some locations were forced to switch to a “cafeteria style” service where guests

were no longer able to serve themselves at the buffet, while others moved to “family style” table



                                                   6


                    Defendants' Notice of Removal - Exhibit A
      Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 7 of 77
               E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




service, eliminating the buffet experience altogether and fundamentally changing the Golden

Corral dining experience.

       45.     As a result of the Orders and Proclamations, including restrictive Reopening

Orders, the restaurants, which previously fit hundreds of customers each, were forced to make

physical changes that drastically reduced their occupancy to as low as twenty five percent of their

previous capacity.

                     PLAINTIFFS’ CLAIMS FOR INSURANCE BENEFITS

       46.     Plaintiffs were forced to suspend or reduce business by the Governors in each state

mandating the closure of businesses like that of the Plaintiffs for on-site services, as well as an

order to take necessary steps to prevent further damage and minimize the suspension of business

and continue operations.

       47.     The Governors’ Proclamations and Orders did cause and continued to cause the

ongoing necessary suspension of Plaintiffs’ operations, which in turn has caused Plaintiffs to

sustain significant losses to its business income.

       48.     Each of the Plaintiffs lost the physical use of their property for its intended purposes

resulting in damages.

       49.     As a result, Plaintiffs have incurred a net loss of business income, plus additional

expenses, which are ongoing.

       50.     Plaintiffs submitted claims to Defendants for loss of business income under their

businessowners’ policies as a result of the Governors’ Orders closing all restaurants and food and

beverage businesses in the states in which Plaintiffs operate.

       51.     Plaintiffs received letters denying the claims for business income loss based upon

the review of the policies. The denial-of-coverage letters are attached hereto as Exhibits F, G, H,



                                                     7


                     Defendants' Notice of Removal - Exhibit A
      Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 8 of 77
               E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




I, and J. The letters are identical, even though authored by two different people, each of whom

provided a Des Moines-based phone number (515-508-2198) where they could be contacted.

       52.     Defendants’ denial of coverage is based upon their own self-interest by interpreting

an ambiguity they created in the policies. The Defendants did not consider the interest of their

insured.

       53.     The purported reason for the denial of coverage as set forth in the declination letters

was that the business income loss must be caused by direct physical damage to the premises, the

Civil Authority provision of the policies was not applicable, and the suspension of business was

not caused by direct physical loss of or damage to property.

       54.     An additional purported reason for denial of coverage was that an “Ordinance or

Law” exclusion precluded coverage.

       55.     No one on behalf of the Defendants spoke to any of the Plaintiffs’ owners at any

time prior to declining coverage as a part of any investigation.

       56.     Plaintiffs have no knowledge of any of the insured facilities being infected with the

coronavirus or any other virus, nor are they aware of any employee or customer having contracted

the coronavirus or any other virus at their facilities at any time prior to the Governors’

Proclamations and Orders or subsequent to the Governors’ Proclamations and Orders.

       57.     Likewise, the policies do not contain an exclusion for Covered Cause of Loss

caused by a pandemic.

                             COUNT I
 DECLARATORY JUDGMENT AGAINST DEPOSITORS INSURANCE COMPANY,
ALLIED INSURANCE CO. OF AMERICA and NATIONWIDE MUTUAL INSURANCE
    COMPANY PURSUANT TO IOWA RULE OF CIVIL PROCEDURE 1.1101

       58.     Plaintiffs re-allege the above paragraphs 1 through 57 as if fully set forth herein.




                                                 8


                   Defendants' Notice of Removal - Exhibit A
      Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 9 of 77
                E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




        59.     Plaintiffs claim damages that are covered under the business interruption and loss

of income policies issued to Plaintiffs by the Defendants.

        60.     Defendants have denied coverage under each of the policies that had been issued.

        61.     Plaintiffs had reasonable expectations that the loss of business income and

additional expenses incurred under these circumstances would be covered by the policies sold to

Plaintiffs by an agent of Defendants.

        62.     An actual justiciable controversy exists between the Plaintiffs and Defendants with

regard to whether losses claimed by Plaintiffs are covered under the policies that have been issued

to Plaintiffs by Defendants.

        63.     Likewise, the Defendants’ denial erroneously concludes that the Plaintiffs did not

sustain a direct physical loss of the Plaintiffs’ properties.

        64.     The term “loss of” is not defined in the policies, and by its inclusion and the use of

the word “or,” the policies necessarily entail a different definition than the term “damage.”

Otherwise, the policies would not distinguish the two terms or utilize the term “or.”

        65.     Defendants did not explain in the policies the difference between physical loss of

or damage as stated in the policies, nor are the terms defined in the policies. Plaintiffs at all times

had the reasonable expectations the losses would be covered.

        66.     The closure of each Plaintiff’s facilities is a direct physical loss, including physical

loss of access, customers, use, and utilization for their intended purposes and is not due to the

presence of Coronavirus/Covid-19 in Plaintiffs’ facilities.

        67.     Nowhere in any of the policies does it state that there must be a physical alteration

of the properties for there to be a loss of use or that loss of use is excluded.




                                                   9


                   Defendants' Notice of Removal - Exhibit A
        Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 10 of 77
                   E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         68.      Although the policies do not require “actual alteration” of the property, as a matter

of fact these restaurants were physically altered as a result of the executive orders. For example,

they were required to put up physical barriers, block off space, and prevent access to parts of the

physical space.

         WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in its favor

and against the Defendants, including the relief of:

   a.          Entering a Declaratory Judgment acknowledging the rights of the Plaintiffs and

               obligation of the Defendants under the policies and declaring that the losses claimed

               by Plaintiffs are covered by the policies, and;

   b.          Order payment of loss of income and additional costs as substantiated by the

               Plaintiffs, and for such other and further relief as the Court deems proper, including

               costs and attorney fees.

                                           COUNT II
                                      BREACH OF CONTRACT

   69. Plaintiffs re-allege paragraphs 1 through 68 as fully set forth herein.

   70. The necessary suspension of each Plaintiff’s operations was due to the Governors’

Proclamations and Orders requiring the closure of all restaurants, bars, and food and beverage

businesses throughout the states in which they operate.

   71. As a result of the Governors’ Proclamations and Orders, Plaintiffs have sustained and

continue to sustain direct physical loss of their properties as required by the policies, including

physical loss of access, use, and utilization for their intended purposes.

   72. Each Plaintiff attempted to mitigate their damages by partially opening on a limited 50

percent capacity but have not had any substantial revenue that would reduce the damages being

suffered by Plaintiffs and have in fact incurred additional losses.

                                                    10


                      Defendants' Notice of Removal - Exhibit A
      Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 11 of 77
                 E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




    73. The necessary suspension of each Plaintiff’s facilities under these circumstances is a

covered loss under the policies that are otherwise not excluded.

    74. As a result of these covered losses, Plaintiffs have sustained and continue to sustain

significant financial loss of income and additional expenses on a monthly basis that are covered

under the policies.

    75. Each Plaintiff provided timely notice to the Defendants and have otherwise complied with

all conditions precedent to the coverage under the policies.

    76. Defendants have wrongfully denied coverage of Plaintiffs’ claims.

    77. Defendants failed to investigate in any manner the claims of the Plaintiffs and have not

determined that there was any coronavirus or any other type of virus in the Plaintiffs’ facilities,

nor was there any employee or customer infected with the coronavirus, or any other virus, at the

Plaintiffs’ facilities.

    78. Defendants have failed to fairly and properly interpret the policies and compensate the

Plaintiffs for the losses provided for under the policies. As a result, Defendants have breached

their obligations under the provisions of the policies, knowing that ambiguities the Defendants

created should result in coverage for the insureds.

    79. Defendants failed to acknowledge that the Plaintiffs not only lost the use of their properties,

but had Plaintiffs not complied with the Governors’ Proclamations and Orders, the Plaintiffs would

be subject to loss of their licenses to operate and prosecution for violating the law, with criminal

penalties being imposed.

    80. As a direct and proximate result of the Defendants’ breach of its contractual obligations

under the policies issued, the Plaintiffs have been damaged in an amount in excess of the




                                                  11


                      Defendants' Notice of Removal - Exhibit A
         Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 12 of 77
                 E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




jurisdictional amount in net income plus additional expenses and will continue to incur significant

losses until allowed to be completely opened by law, exclusive of interest, costs and attorney fees.

          WHEREFORE, the Plaintiffs respectfully request that the Court enter judgment in favor of

the Plaintiffs and against the Defendants, including the following relief:

    a.       An award to the Plaintiffs and against the Defendants for the loss of income and extra

             expenses substantiated by the Plaintiffs, and for all other covered damages, and;

    b.       Such other and further relief as the Court deems proper, including costs and reasonable

             attorney fees for having to pursue this matter.

                                        COUNT III
                                   CONDUCT OF BAD FAITH

    81. Plaintiffs re-allege paragraphs 1 through 80 as if fully set forth herein.

    82. Defendants have a contractual obligation to fully and completely investigate a claim of an

insured for policies which they have written and for which they have received commissions.

    83. Plaintiffs promptly paid all premiums required to effectuate the policies of the Plaintiffs

for business loss of income under the policies.

    84. Defendants denied coverage for Plaintiffs’ claim based on a virus exclusion contained in

the policies.

    85. Defendants failed to make any investigation of the claims and did not inquire if the facilities

that were insured had any evidence of infestation of the coronavirus or any other virus at any time,

or if any employee or customer had become infected with the coronavirus or other virus at any

time.

    86. There was a failure to investigate Plaintiffs’ claims in any manner in good faith.




                                                  12


                    Defendants' Notice of Removal - Exhibit A
        Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 13 of 77
                 E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




   87. The Defendants utilized a “cookie-cutter” approach of declining coverage, as clearly

evidenced by the attached declination-of-coverage letters, and did not perform an independent,

objective investigation of each claim.

   88. The Defendants have acted in bad faith in denying Plaintiffs’ claims.

   89. As a direct and proximate result of Defendants’ bad faith in failing to investigate Plaintiffs’

claims, Plaintiffs have been damaged. The amount is in excess of the jurisdictional amount, plus

additional expenses, and that Plaintiffs will continue to lose significant income until allowed to be

completely opened by law, exclusive of costs and attorney fees.

   90. This litigation by Plaintiffs, and all other similarly situated business owners issued policies

by the Defendants, has been caused by the Defendants’ bad faith in knowingly drafting ambiguous

policies and then applying a self-interested interpretation of the policies to deny coverage after

Plaintiffs and other similarly situated business owners have paid premiums in good faith and have

been in total compliance with all the requirements of the policies.

         WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in favor of the

Plaintiffs and against the Defendants, including the following relief:

   a.       An award to the Plaintiffs against the Defendants for the loss of income substantiated

            by Plaintiffs, plus additional expenses, plus pre-judgment interest, and;

   b.       The award of punitive damages as a result of the Defendants acting in bad faith, and

            for such other relief as the Court deems proper, including costs and reasonable attorney

            fees.

                                         JURY DEMAND

         The Plaintiffs hereby make a demand for trial by jury on all issues so triable.




                                                  13


                    Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 14 of 77
        E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




 Respectfully submitted,

                                 CARNEY & APPLEBY, P.L.C.

                                 /s/ James W. Carney
                                 JAMES W. CARNEY (AT0001327)

                                 /s/ Nicholas J. Mauro
                                 NICHOLAS J. MAURO (AT0005007)
                                 303 Locust Street, Suite 400
                                 Des Moines IA 50309-1770
                                 Telephone: 515-282-6803
                                 Facsimile: 515-282-4700
                                 E-mail: carney@carneyappleby.com
                                 E-mail: mauro@carneyappleby.com
                                 ATTORNEYS FOR PLAINTIFFS




                                   14


           Defendants' Notice of Removal - Exhibit A
                                                                      .A
                                                                      Ex
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 15 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
                                                                      Ex
                                                                      .B
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 16 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
                                                                      .C
                                                                      Ex
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 17 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
                                                                      Ex
                                                                      .
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 18 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
                                                                      Ex
                                                                      .E
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 19 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
                                                                      Ex
                                                                      .F
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 20 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 21 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 22 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 23 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 24 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 25 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 26 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 27 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 28 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 29 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 30 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 31 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
                                                                      .G
                                                                      Ex
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 32 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 33 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 34 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 35 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 36 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 37 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 38 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 39 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 40 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 41 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
                                                                      .H
                                                                      Ex
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 42 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 43 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 44 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 45 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 46 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 47 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 48 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 49 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 50 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 51 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
                                                                      Ex
                                                                      .I
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 52 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 53 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 54 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 55 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 56 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 57 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 58 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 59 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 60 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 61 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
                                                                      .J
                                                                      E
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 62 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 63 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 64 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 65 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 66 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 67 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 68 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 69 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 70 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 71 of 77
       E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT




         Defendants' Notice of Removal - Exhibit A
        Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 72 of 77
                  E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT


                     IN THE IOWA DISTRICT COURT FOR POLK COUNTY


MOHAVE GC, LLC; CORRAL FIVE, LLC,                          Case No. __________________
d/b/a GOLDEN CORRAL; CORRAL FOUR,
LLC, d/b/a GOLDEN CORRAL; CORRAL
THREE, LLC, d/b/a GOLDEN CORRAL;
CORRAL ONE, LLC, d/b/a GOLDEN
CORRAL,

             Plaintiffs
v.

DEPOSITORS INSURANCE COMPANY,                                     ORIGINAL NOTICE
ALLIED INSURANCE CO. OF AMERICA and
NATIONWIDE MUTUAL INSURANCE
COMPANY,

             Defendants.



TO THE ABOVE-NAMED DEFENDANTS:                         Depositors Insurance Company
                                                       1100 Locust Street, Dept. 1100
                                                       Des Moines, IA 50391-2000

                                                       Allied Insurance Company of America
                                                       1100 Locust Street, Dept. 1100
                                                       Des Moines, IA 50391-2000

                                                       Nationwide Mutual Insurance Company
                                                       1100 Locust Street, Dept. 1100
                                                       Des Moines, IA 50391-2000
YOU ARE HEREBY NOTIFIED that a Petition has been filed in the office of the Clerk of this Court,
naming you as a Defendant in this action. A copy of this Petition (and any documents filed with it) is
attached to this notice. The attorneys for the Plaintiffs are James W. Carney and Nicholas J. Mauro, 400
Homestead Building, 303 Locust Street, Des Moines, Iowa 50309. Those attorneys’ phone number is
515/282-6803; facsimile number 515/282-4700.

You must serve a motion or answer within 60 days after service of this Original Notice upon you and,
within a reasonable time thereafter, file your motion or answer with the Clerk of Court for Polk County
at the County Courthouse in Des Moines, Iowa. If you do not, judgment by default may be rendered
against you for the relief demanded in the Petition.




                     Defendants' Notice of Removal - Exhibit A
         Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 73 of 77
                   E-FILED 2021 MAR 12 3:49 PM POLK - CLERK OF DISTRICT COURT


This case has been filed in a county that utilizes electronic filing. General rules and information on
electronic filing are contained in Iowa Court Rules Chapter 16. Information regarding requirements
related to the protection of personal information in court filings is contained in Iowa Court Rules
Chapter 16, Division VI.

If you require the assistance of auxiliary aids or services to participate in court because of a disability,
immediately call your district ADA coordinator at 515-286-3394. (If you are hearing impaired, call
Relay Iowa TTY at 1-800-735-2942.

IMPORTANT:             YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO

                       PROTECT YOUR INTERESTS




                      Defendants' Notice of Removal - Exhibit A
   Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 74 of 77
                  E-FILED 2021 MAR 15 9:51 AM POLK - CLERK OF DISTRICT COURT




STATE OF IOWA JUDICIARY                                                      Case No.   LACL150183
                                                                             County     Polk
Case Title    MOHAVE GC LLC ET AL V DEPOSITORS INS CO ET AL

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued    03/15/2021 09:51:27 AM




District Clerk of Polk                       County

/s/ Jennifer Ewers



                         Defendants' Notice of Removal - Exhibit A
         Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 75 of 77
                 E-FILED 2021 MAR 18 12:24 PM POLK - CLERK OF DISTRICT COURT




                   IN THE IOWA DISTRICT COURT FOR POLK COUNTY

                                 Case Number: LACL150183
                                              )
MOHAVE GC, LLC; CORRAL FIVE, LLC,
d/b/a GOLDEN CORRAL; CORRAL FOUR,             )    ACCEPTANCE OF SERVICE
                                              )
LLC, d/b/a GOLDEN CORRAL; CORRAL
                                              )
THREE, LLC, d/b/a GOLDEN CORRAL;
                                              )
CORRAL ONE, LLC, d/b/a GOLDEN
                                              )
CORRAL,
                                              )
Plaintiff(s),
                                              )
                                              )
v.                                            )
                                              )
DEPOSITORS INSURANCE COMPANY,                 )
ALLIED INSURANCE CO. OF AMERICA and           )
NATIONWIDE MUTUAL INSURANCE                   )
COMPANY,                                      )
Defendant(s),                                 )
                                              )
                                              )
                                              )
                                              )




Service of the foregoing, ORIGINAL NOTICE, PETITION ET AL, is hereby accepted as provided by the
law for DEPOSITORS INSURANCE COMPANY, defendant named herein, the 18th of March, 2021.

                                         Commissioner of Insurance


                                         Doug Ommen




                     Defendants' Notice of Removal - Exhibit A
         Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 76 of 77
                 E-FILED 2021 MAR 18 12:25 PM POLK - CLERK OF DISTRICT COURT




                   IN THE IOWA DISTRICT COURT FOR POLK COUNTY

                                 Case Number: LACL150183
                                              )
MOHAVE GC, LLC; CORRAL FIVE, LLC,
d/b/a GOLDEN CORRAL; CORRAL FOUR,             )    ACCEPTANCE OF SERVICE
                                              )
LLC, d/b/a GOLDEN CORRAL; CORRAL
                                              )
THREE, LLC, d/b/a GOLDEN CORRAL;
                                              )
CORRAL ONE, LLC, d/b/a GOLDEN
                                              )
CORRAL,
                                              )
Plaintiff(s),
                                              )
                                              )
v.                                            )
                                              )
DEPOSITORS INSURANCE COMPANY,                 )
ALLIED INSURANCE CO. OF AMERICA and           )
NATIONWIDE MUTUAL INSURANCE                   )
COMPANY,                                      )
Defendant(s),                                 )
                                              )
                                              )
                                              )
                                              )




Service of the foregoing, ORIGINAL NOTICE, PETITION ET AL, is hereby accepted as provided by the
law for ALLIED INSURANCE CO. OF AMERICA, defendant named herein, the 18th of March, 2021.

                                         Commissioner of Insurance


                                         Doug Ommen




                     Defendants' Notice of Removal - Exhibit A
         Case 4:21-cv-00119-RP-CFB Document 1-1 Filed 04/16/21 Page 77 of 77
                 E-FILED 2021 MAR 18 12:26 PM POLK - CLERK OF DISTRICT COURT




                   IN THE IOWA DISTRICT COURT FOR POLK COUNTY

                                 Case Number: LACL150183
                                              )
MOHAVE GC, LLC; CORRAL FIVE, LLC,
d/b/a GOLDEN CORRAL; CORRAL FOUR,             )    ACCEPTANCE OF SERVICE
                                              )
LLC, d/b/a GOLDEN CORRAL; CORRAL
                                              )
THREE, LLC, d/b/a GOLDEN CORRAL;
                                              )
CORRAL ONE, LLC, d/b/a GOLDEN
                                              )
CORRAL,
                                              )
Plaintiff(s),
                                              )
                                              )
v.                                            )
                                              )
DEPOSITORS INSURANCE COMPANY,                 )
ALLIED INSURANCE CO. OF AMERICA and           )
NATIONWIDE MUTUAL INSURANCE                   )
COMPANY,                                      )
Defendant(s),                                 )
                                              )
                                              )
                                              )
                                              )




Service of the foregoing, ORIGINAL NOTICE, PETITION ET AL, is hereby accepted as provided by the
law for NATIONWIDE MUTUAL INSURANCE COMPANY, defendant named herein, the 18th of
March, 2021.

                                         Commissioner of Insurance


                                         Doug Ommen




                     Defendants' Notice of Removal - Exhibit A
